DETAILED ACTION

1. 	This office action is a supplemental non-final rejection based on the supplemental amendment filed on September 24, 2021, before the mailing of the non-final rejection mailed on September 27, 2021. This supplemental non-final rejection replaces the non-final rejection mailed on September 27, 2021.

CONTINUED EXAMINATION UNDER 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
4. 	Applicant's arguments, filed on September 24, 2021, regarding rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because the applied references Nakashima ‘565 (US 2015/0131565), Hwang ‘693 (US 2016/0330693), and Kitahara ‘614 (US 2011/0281614) do not disclose “wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs and frequency locations of the PRBs in the first set of PRBs, wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs” (See Remarks, page 8, para 3). 
Nakashima ‘565 discloses “one PDCCH includes only information indicating allocation of one PDSCH resource or information indicating allocation of one PUSCH resource, and does not include information indicating allocation of resources of a plurality of PDSCHs or information indicating allocation of resources of a plurality of PUSCHs,” but does not disclose that an information entity a number of PRBs in a first set of PRBs from the plurality of PRBs and frequency locations of the PRBs in the first set of PRBs, wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs” (See Remarks, page 8, para 4). Further, applicant argues that the PRBs disclosed in Nakashima ‘565 may be related to the time domain and frequency domain, but that a person of ordinary skill in the art would not find it obvious that the an information entity indicates a number of PRBs in a first set of PRBs and frequency locations of the PRBs in the first set of PRBs (See Remarks, page 8, para 4).
Examiner respectfully disagrees. Examiner notes that Nakashima ‘565 discloses “wherein the information entity indicates frequency locations of the PRBs in the first set of PRBs” (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain). Examiner further notes that Hwang ‘693 teaches “wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs” (para 141; the number of resource blocks used in the PUCCH format is indicated to the UE through a broadcast signal) and “wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs” (FIG. 5, para 70; PUCCH is assigned a RB pair). Thus, the combination of Nakashima ‘565 and Hwang ‘693 discloses “wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs and frequency locations of the PRBs in the first set of PRBs, wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs.”
Hwang ‘693 discloses “location index that indicates a logical frequency domain location of a resource block pair assigned to the PUCCH in the sub-frame,” but does not disclose that an information entity indicates a number of PRBs in a first set of PRBs from the
plurality of PRBs and frequency locations of the PRBs in the first set of PRBs, wherein the
number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs (See Remarks, page 9, para 1).
Examiner respectfully disagrees. Examiner notes that Hwang ‘693 discloses “wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs” (para 141; the number of resource blocks used in the PUCCH format is indicated to the UE through a broadcast signal) and “wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs” (FIG. 5, para 70; PUCCH is assigned a RB pair). Examiner further notes that Nakashima ‘565 teaches “wherein the information entity indicates frequency locations of the PRBs in the first set of PRBs” (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain). Thus, the combination of Nakashima ‘565 and Hwang ‘693 discloses “wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs and frequency locations of the PRBs in the first set of PRBs, wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs.”

Claim Objections
5.	Claim 9 is objected to because of the following informalities:  
 “The information" in claim 9 (line 16-17) should be replaced with - - the information entity - -, to be consistent with the first citation of “information entity” in claim 9 (line 16).

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 9, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9, 14, and 16 recite the limitation "wherein the number of PRBs in the first set of PRBs in at least one PRB of the plurality of PRBs" in line 19-20, line 13-14, and line 17-18, respectively. The limitation “wherein the number of PRBs in the first set of PRBs in at least one PRB of the plurality of PRBs” is unclear, as in a case when “the number of PRBs” is greater than one and “at least one PRB” is equal to one, the number of PRBs cannot be in at least one PRB.
For purposes of examination, the examiner’s interpretation is “wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs” in claim 9 (line 19-20), claim 14 (line 13-14), and claim 16 (line 17-18). Whether the intent is for the limitation “wherein is at least one PRB of the plurality of PRBs” in claim 9 (line 19-20), claim 14 (line 13-14), and claim 16 (line 17-18), or not, correction is required for claims 9, 14, and 16 to be definite.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima ‘565 (US 2015/0131565, “Nakashima ‘565”), in view of Kitahara ‘614 (US 2011/0281614, “Kitahara ‘614”), and further in view of Hwang ‘693 (US 2016/0330693, “Hwang ‘693”).
Regarding claims 1, 14, and 19, Nakashima ‘565 discloses a network node for a wireless communication system (FIG. 9, item 1), the network node comprising:
a processor (FIG. 1, item 105) configured to allocate a plurality of Physical Resource Blocks (PRBs) for a Physical Uplink Control Channel (PUCCH), wherein the plurality of PRBs para 23, 105, and 109; base station configures the PUCCH resource; the uplink time frame is a unit of allocation of the resource, and is configured with uplink PRB pairs), and
wherein the plurality of PRBs are associated with a user device (para 24; terminal communicates with the base station by using the PUCCH and EPDCCH, after it receives information indicating the PUCCH resource offset for each of the EPDCCH sets; thus, the PUCCH is associated with the terminal); and 
a transceiver (FIG. 1, items 101, 109, 107, and 111) configured to: 
signal allocation information to the user device (para 23; base station transmits information indicating the configuration of PUCCH resources),
wherein the allocation information comprises a frequency location of the plurality of PRBs (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain),
the plurality of PRBs (para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include PRB pairs); and
send an information entity to the user device, (para 23; base station transmits information indicating the configuration of PUCCH resources), 
wherein the information entity indicates frequency locations of the PRBs in the first set of PRBs (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain).
Although Nakashima ‘565 discloses wherein the allocation information comprises a frequency location of the plurality of PRBs, the plurality of PRBs, Nakashima ‘565 does not specifically disclose wherein the allocation information comprises at least one of a modulation type and a modulation level for the plurality of PRBs.
Kitahara ‘614 teaches wherein the allocation information comprises at least one of a modulation type (para 43 and 31; base station sets the modulation type (MCS) and transmits the setting information to the terminal; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) and a modulation level for the plurality of PRBs.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima ‘565’s network node for a wireless communication system, to include Kitahara ‘614’s base station that sets the modulation type (MCS) and transmits the setting information to the terminal. The motivation for doing so would have been to provide base stations and communication control methods capable of adaptively controlling radio terminals to ensure the required communication quality without excessive power consumption (Kitahara ‘614, para 7).
Although, Nakashima ‘565 in combination with Kitahara ‘614 discloses send an information entity to the user device, wherein the information entity indicates frequency locations of the PRBs in the first set of PRBs, Nakashima ‘565 in combination with Kitahara ‘614 does not specifically disclose wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs, wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs.
Hwang ‘693 teaches wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs (para 141; the number of resource blocks used in the PUCCH format is indicated to the UE through a broadcast signal),
wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs (FIG. 5, para 70; PUCCH is assigned a RB pair).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565 and Kitahara ‘614, to include Hwang ‘693’s UE indicating a number of resource blocks used in a PUCCH format through a broadcast signal. The motivation for doing so would have been to design a power control method of the terminal Hwang ‘693, para 9 and Abstract).
Regarding claim 8, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 discloses all the limitations with respect to claims 1, as outlined above.
Further, Nakashima ‘565 teaches wherein the transceiver is further configured to receive uplink control information in the PUCCH from the user device in response to signalling the allocation information (para 23, 108, and 109; base station configures the PUCCH resource and transmits the PUCCH configuration information; mobile station transmits uplink control information (UCI) on the PUCCH; thus, the base station receives UCI on the PUCCH from the mobile station in response to signaling the PUCCH configuration information to the mobile station).
10.	Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima ‘565, in view of Kitahara ‘614, further in view of Hwang ‘693, and further in view of Ekpenyong ‘388 (US 2016/0192388, “Ekpenyong ‘388”; Ekpenyong ‘388 was filed on May 21, 2015, claiming priority to US provisional application 62/100,998 filed on January 8, 2015, and thus Ekpenyong ‘388 was effectively filed before the claimed invention; further, the US provisional application 62/100,998 fully supports all citations made in the rejection from the Ekpenyong ‘388 reference).
Regarding claim 2, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 discloses all the limitations with respect to claims 1, as outlined above.
However, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 does not specifically disclose wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot.
Ekpenyong ‘388 teaches wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; the PUCCH resource is mapped to two contiguous RBs in each slot of a subframe; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain, and within a same time slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, and Hwang ‘693, to include Ekpenyong ‘388’s PUCCH resource that includes two RBs contiguous in frequency domain, and within a same time slot. The motivation for doing so would have been to provide improvements in uplink control signaling in case of massive carrier aggregation (Ekpenyong ‘388, para 17).
11.	Claims 3-4, 9, 11, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima ‘565, in view of Kitahara ‘614, further in view of Hwang ‘693, and further in view of Lee ‘005 (US 2017/0295005, “Lee ‘005”; Lee ‘005 was filed on February 15, 2017, claiming priority to US provisional application 62/037,739 filed on August 15, 2014, and thus Lee ‘005 was effectively filed before the claimed invention; further, the US provisional application 62/037,739 fully supports all citations made in the rejection from the Lee ‘005 reference).
Regarding claim 3, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 discloses all the limitations with respect to claims 1, as outlined above.
However, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 does not specifically disclose wherein the two or more PRBs of the plurality of PRBs are located at a same frequency and within different contiguous time slots.
Lee ‘005 teaches wherein the two or more PRBs of the plurality of PRBs are located at a same frequency and within different contiguous time slots (para 63; two PRBs in a pair are located in the same frequency, the first PRB in the first slot of the subframe, and the second PRB in the second slot of the subframe; as a subframe consists of two contiguous time slots, the two PRBs are located in the same frequency within two contiguous time slots).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, and Hwang ‘693, to include Lee ‘005’s two PRBs that are located in the same frequency within two contiguous time slots. The motivation for doing so would have been to enable communication and proper operation to support the coexistence of low-cost WTRUs and regular WTRUs (Lee ‘005, para 2).
Regarding claim 4, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 discloses all the limitations with respect to claims 1, as outlined above.
However, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 does not specifically disclose wherein the allocation information is signalled as physical layer signalling in a downlink control channel, or as higher layer signalling, or as a combination thereof.
Lee ‘005 teaches wherein the allocation information is signalled as physical layer signalling in a downlink control channel, or as higher layer signalling (para 68; the location of the PRB pair according to a PUCCH type is configured by higher layer signaling; thus, PUCCH resource allocation is configured by higher layer signaling), or as a combination thereof.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, and Hwang ‘693, to include Lee ‘005, para 2).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claims 9, 16, and 20, Nakashima ‘565 discloses a user device (FIG. 9, item 5A) for a wireless communication system (FIG. 9, item 1), the user device comprising: 
a processor (FIG. 4, item 405) configured to determine uplink control information for one or more network nodes (para 108 and 109; mobile station transmits uplink control information (UCI), including scheduling requests, to indicate to the base station that uplink resource allocation is requested; thus, the mobile station determines the UCI including the scheduling requests for the base station); and
a transceiver (FIG. 4, items 401, 409, 407, and 411) configured to: transmit the uplink control information in a Physical Uplink Control Channel (PUCCH) to the one or more network nodes (para 108 and 109; mobile station transmits uplink control information (UCI) on the PUCCH), 
wherein a plurality of Physical Resource Blocks (PRBs) are allocated to the user device for the PUCCH (para 23, 105, and 109; base station configures the PUCCH resource; the uplink time frame is a unit of allocation of the resource, and is configured with uplink PRB pairs; thus, a pair of PRBs are allocated for the PUCCH; therefore, a plurality of PRBs are allocated for the PUCCH), and 
wherein the PUCCH has a PUCCH format for two or more PRBs (para 23, 105, and 109; base station configures the PUCCH resource; the uplink time frame is a unit of allocation of the resource, and is configured with uplink PRB pairs; thus, the PUCCH configuration is defined for a pair of PRBs);
para 23; base station transmits information indicating the configuration of PUCCH resources; thus, the mobile station receives the PUCCH configuration information from the base station); 
transmit the uplink control information in the PUCCH according to the allocation information (para 23, 108, and 109; base station configures the PUCCH resource and transmits the PUCCH configuration information; mobile station transmits uplink control information (UCI) on the PUCCH; thus, the mobile station transmits UCI on the PUCCH according to the PUCCH configuration information);
wherein the allocation information comprises a frequency location of the plurality of PRBs (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain),
the plurality of PRBs (para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include PRB pairs); and
receive an information entity from the one or more network nodes (para 23; base station transmits information indicating the configuration of PUCCH resources), 
wherein the information indicates frequency locations of the PRBs in the first set of PRBs (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain),
Although Nakashima ‘565 discloses wherein the allocation information comprises a frequency location of the plurality of PRBs, the plurality of PRBs, Nakashima ‘565 does not specifically disclose wherein the allocation information comprises at least one of a modulation type and a modulation level for the plurality of PRBs.
Kitahara ‘614 teaches wherein the allocation information comprises at least one of a modulation type (para 43 and 31; base station sets the modulation type (MCS) and transmits the setting information to the terminal; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) and a modulation level for the plurality of PRBs.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima ‘565’s user device for a wireless communication system, to include Kitahara ‘614’s base station that sets the modulation type (MCS) and transmits the setting information to the terminal. The motivation for doing so would have been to provide base stations and communication control methods capable of adaptively controlling radio terminals to ensure the required communication quality without excessive power consumption (Kitahara ‘614, para 7).
Although, Nakashima ‘565 in combination with Kitahara ‘614 discloses wherein the information indicates frequency locations of the PRBs in the first set of PRBs, Nakashima ‘565 in combination with Kitahara ‘614 does not specifically disclose wherein the information indicates a number of PRBs in a first set of PRBs from the plurality of PRBs, wherein the number of PRBs in the first set of PRBs in at least one PRB of the plurality of PRBs.
Hwang ‘693 teaches wherein the information indicates a number of PRBs in a first set of PRBs from the plurality of PRBs (para 141; the number of resource blocks used in the PUCCH format is indicated to the UE through a broadcast signal),
wherein the number of PRBs in the first set of PRBs in at least one PRB of the plurality of PRBs (FIG. 5, para 70; PUCCH is assigned a RB pair; examiner notes that claims 9, 14, and 16 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user device for a wireless communication system of Nakashima ‘565 and Kitahara ‘614, to include Hwang ‘693’s UE indicating a number of resource blocks used in a PUCCH format through a broadcast signal. Hwang ‘693, para 9 and Abstract).
Although Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 discloses receive allocation information from the one or more network nodes, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 does not specifically disclose receive allocation information from the one or more network nodes in physical layer signalling, or in higher layer signalling, or in a combination thereof.
Lee ‘005 teaches receive allocation information from the one or more network nodes in physical layer signalling, or in higher layer signalling (para 68; the location of the PRB pair according to a PUCCH type is configured by higher layer signaling; thus, PUCCH resource allocation is configured by higher layer signaling; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or in a combination thereof.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user device for a wireless communication system of Nakashima ‘565, Kitahara ‘614, and Hwang ‘693, to include Lee ‘005’s PUCCH resource allocation that is configured by higher layer signaling. The motivation for doing so would have been to enable communication and proper operation to support the coexistence of low-cost WTRUs and regular WTRUs (Lee ‘005, para 2).
Regarding claims 11 and 18, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, and Lee ‘005 discloses all the limitations with respect to claims 9 and 16, respectively, as outlined above.
Further, Lee ‘005 teaches wherein the two or more PRBs of the plurality of PRBs are located at a same frequency and within different contiguous time slots (para 63; two PRBs in a pair are located in the same frequency, the first PRB in the first slot of the subframe, and the second PRB in the second slot of the subframe; as a subframe consists of two contiguous time slots, the two PRBs are located in the same frequency within two contiguous time slots).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user device for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, and Lee ‘005, to further include Lee ‘005’s two PRBs that are located in the same frequency within two contiguous time slots. The motivation for doing so would have been to enable communication and proper operation to support the coexistence of low-cost WTRUs and regular WTRUs (Lee ‘005, para 2).
12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima ‘565, further in view of Kitahara ‘614, further in view of Hwang ‘693, and further in view of Chen ‘361 (US 2013/0294361, “Chen ‘361”).
Regarding claim 5, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 discloses all the limitations with respect to claim 1, as outlined above.
However, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 does not specifically disclose wherein the allocation information is signaled as bitmaps.
Chen ‘361 teaches wherein the allocation information is signaled as bitmaps (para 88; bitmap signaling is used for resource allocation).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, and Hwang ‘693, to include Chen ‘361’s bitmap signaling that is used for resource allocation. The motivation for doing so Chen ‘361, para 4).
13.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima ‘565, in view of Kitahara ‘614, further in view of Hwang ‘693, further in view of Ekpenyong ‘388, and further in view of Lee ‘005.
Regarding claim 6, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 discloses all the limitations with respect to claim 1, as outlined above.
Further, Nakashima ‘565 teaches wherein the allocation information is signalled as indices (FIG. 15, para 117 and 118; PUCCH resource configuration is assigned a number, i.e., PUCCH resource index).
However, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 does not specifically disclose wherein each index is associated with a set of PRBs contiguously located in a frequency domain.
Ekpenyong ‘388 teaches wherein each index is associated with a set of PRBs contiguously located in a frequency domain (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, and Hwang ‘693, to include Ekpenyong ‘388’s allocated PUCCH resource that includes two RBs contiguous in frequency Ekpenyong ‘388, para 17).
However, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, and Ekpenyong ‘388 does not specifically disclose wherein each index is configured by higher layers.
Lee ‘005 teaches wherein each index is configured by higher layers (para 68; the location of the PRB pair according to a PUCCH type is configured by higher layer signaling; thus, PUCCH resource allocation index is configured by higher layer signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, and Ekpenyong ‘388’s, to include Lee ‘005’s PUCCH resource allocation index that is configured by higher layer signaling. The motivation for doing so would have been to enable communication and proper operation to support the coexistence of low-cost WTRUs and regular WTRUs (Lee ‘005, para 2).
Regarding claim 7, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005 discloses all the limitations with respect to claims 6, as outlined above.
Further, Ekpenyong ‘388 teaches wherein at least two sets of PRBs have different sizes (para 99 and 101; a larger UCI payload size is traded off against multiplexing capacity – number of UEs transmitting in a single PRB pair, or a larger PUCCH bandwidth of two PRB pairs; thus, PUCCH resource allocation consists of a single PRB pair or two PRB pairs, i.e., two PRB sets of different sizes).
Ekpenyong ‘388, para 17).
14.	Claims 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima ‘565, in view of Kitahara ‘614, further in view of Hwang ‘693, further in view of Lee ‘005, and further in view of Ekpenyong ‘388.
Regarding claims 10 and 17, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, and Lee ‘005 discloses all the limitations with respect to claims 9 and 16, respectively, as outlined above.
However, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, and Lee ‘005 does not specifically disclose wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within the same time slot.
Ekpenyong ‘388 teaches wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within the same time slot (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; the PUCCH resource is mapped to two contiguous RBs in each slot of a subframe; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain, and within a same time slot).
Ekpenyong ‘388, para 17).
Regarding claim 13, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, and Lee ‘005 discloses all the limitations with respect to claim 9, respectively, as outlined above.
Further, Nakashima ‘565 teaches wherein the allocation information is signalled as indices (FIG. 15, para 117 and 118; PUCCH resource configuration is assigned a number, i.e., PUCCH resource index).
Furthermore, Lee ‘005 teaches wherein each index is configured by higher layers (para 68; the location of the PRB pair according to a PUCCH type is configured by higher layer signaling; thus, PUCCH resource allocation index is configured by higher layer signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user device for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, and Lee ‘005, to further include Lee ‘005’s PUCCH resource allocation index that is configured by higher layer signaling. The motivation for doing so would have been to enable communication and proper operation to support the coexistence of low-cost WTRUs and regular WTRUs (Lee ‘005, para 2).

	Ekpenyong ‘388 teaches wherein each index is associated with a set of PRBs contiguously located in a frequency domain (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user device for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, and Lee ‘005, to include Ekpenyong ‘388’s allocated PUCCH resource that includes two RBs contiguous in frequency domain. The motivation for doing so would have been to provide improvements in uplink control signaling in case of massive carrier aggregation (Ekpenyong ‘388, para 17).
15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima ‘565, in view of Kitahara ‘614, further in view of Hwang ‘693, further in view of Lee ‘005, and further in view of Chen ‘361.
Regarding claim 12, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, and Lee ‘005 discloses all the limitations with respect to claim 9, as outlined above.
However, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, and Lee ‘005 does not specifically disclose wherein the allocation information is signaled as bitmaps.
Chen ‘361 teaches wherein the allocation information is signaled as bitmaps (para 88; bitmap signaling is used for resource allocation).
Chen ‘361, para 4).
16.	Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima ‘565, in view of Kitahara ‘614, further in view of Hwang ‘693, and further in view of Ekpenyong ‘388.
Regarding claim 15, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 discloses all the limitations with respect to claims 14, as outlined above.
However, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 does not specifically disclose wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot, or are located at a same frequency and within different contiguous time slots.
Ekpenyong ‘388 teaches wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; the PUCCH resource is mapped to two contiguous RBs in each slot of a subframe; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain, and within a same time slot; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or are located at a same frequency and within different contiguous time slots.
Ekpenyong ‘388, para 17).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474